106 Ga. App. 120 (1962)
126 S.E.2d 294
ROGERS
v.
McELROY.
39476.
Court of Appeals of Georgia.
Decided May 30, 1962.
John M. Morrow, for plaintiff in error.
Robert D. Tisinger, contra.
FRANKUM, Judge.
1. Whether or not a jury should be sent out to view property involved in litigation is a matter resting in the sound discretion of the trial court. Moore v. Macon Coca-Cola Bottling Co., 180 Ga. 335 (178 S.E. 711); Bibb County v. Reese, 115 Ga. 346 (41 S.E. 636); City of Rome v. Herron, 26 Ga. App. 39 (105 S.E. 379); Shahan v. American Tel. &c. Co., 72 Ga. App. 749 (35 SE2d 5). See Green, Ga. Law of Evidence, § 85. The record in the instant case does not show an abuse of discretion by the trial court in denying defendant's motion that the jury be sent to view certain property involved in the controversy between the parties.
2. The evidence supports the verdict. The court did not err in overruling the defendant's motion for a new trial.
Judgment affirmed. Nichols, P. J., and Jordan, J., concur.